Exhibit 10.45

COMERICA INCORPORATED

RESTRICTED STOCK AWARD AGREEMENT

THIS AGREEMENT (the “Agreement”) between Comerica Incorporated (the “Company”)
and NAME (the “Award Recipient”) is effective as of GRANT DATE (the “Effective
Date”). Any undefined terms appearing herein as defined terms shall have the
same meaning as they do in the Comerica Incorporated 2006 Long-Term Incentive
Plan, as amended and/or restated from time to time (the “Plan”). The Company
will provide a copy of the Plan to the Award Recipient upon request.

WITNESSETH:

1. Award of Stock. Pursuant to the provisions of the Plan, the Company hereby
awards the Award Recipient, subject to the terms and conditions of the Plan
(incorporated herein by reference), and subject further to the terms and
conditions in this Agreement, XXX Shares of $5.00 par value common stock of the
Company (the “Stock Award”).

2. Vesting of Stock Award. Until it is vested, the Stock Award is subject to
forfeiture. Subject to the terms of the Plan and this Agreement, including
without limitation, paragraph 5 and fulfillment of the employment requirements
in paragraph 4 below, the Stock Award will vest and become free of restrictions
on the fifth anniversary of the Effective Date of this Stock Award. As soon as
administratively feasible after the vesting of the Stock Award and the
satisfaction of any applicable taxes pursuant to paragraph 12 of this Agreement,
the Company will deliver to the Award Recipient (or to the designated
Beneficiary of the Award Recipient if the Award Recipient is not then living)
evidence of his or her ownership (by book entry or certificate), of the Shares
subject to the vested Stock Award for which any applicable taxes have been paid.

3. Cancellation of Stock Award. The Committee has the right to cancel for no
consideration all or any portion of the Stock Award in accordance with Section 4
of the Plan if the Committee determines in good faith that the Award Recipient
has done any of the following: (i) committed a felony; (ii) committed fraud;
(iii) embezzled; (iv) disclosed confidential information or trade secrets;
(v) was terminated for Cause; (vi) engaged in any activity in competition with
the business of the Company or any Subsidiary or Affiliate of the Company; or
(vii) engaged in conduct that adversely affected the Company. The Delegate shall
have the power and authority to suspend the vesting of or the right to receive
the Shares in respect of all or any portion of the Stock Award if the Delegate
makes in good faith the determination described in the preceding sentence. Any
such suspension of a Stock Award shall remain in effect until the suspension
shall be presented to and acted on by the Committee at its next meeting. This
paragraph 3 shall have no application for the two-year period following a Change
of Control of the Company.

4. Employment Requirements. Except as provided in this Agreement, in order to
vest in and not forfeit the Stock Award, the Award Recipient must remain
employed by the Company or one of its Affiliates until the Stock Award has
vested. If there is a Termination of Employment for any reason (other than due
to death or Disability) before the Stock Award has vested, the Award Recipient
will forfeit the Stock Award immediately following the Termination of Employment
unless the Committee determines otherwise. If there is a Termination of
Employment due to the death or Disability of the Award Recipient prior to this
Stock Award vesting, the Stock Award will vest as of the date of the Award
Recipient’s Termination of Employment due to death or Disability.

5. Effect of a Change of Control. This Stock Award will vest and become free of
restrictions on the date a Change of Control of the Company occurs.

6. Nontransferability. Neither this Stock Award, nor any of the rights
pertaining thereto or under this Agreement, shall be transferable other than by
will or the laws of intestacy until the Stock Award has vested; provided,
however, that the Award Recipient may, in the manner established by the
Committee, designate a Beneficiary to receive any property distributable with
respect to the Stock Award upon the death of the Award Recipient. Prior to
vesting, this Stock Award and any rights pertaining thereto or under this
Agreement may not be pledged, alienated, attached or otherwise encumbered. Any
purported pledge, alienation, attachment or encumbrance of the Stock Award or
rights pertaining thereto that is contrary to the provisions of this Agreement
or the Plan shall be void and unenforceable against the Company or any
Affiliate.

7. Voting and Dividends. Beginning upon the Effective Date, the Award Recipient
shall have the right to vote the Shares underlying the unvested Stock Award and
to receive any cash dividends or cash distributions that may be paid with
respect thereto. Subject to Section 11(D) of the Plan, in the event of a stock
dividend, stock distribution, stock split, division of shares or other corporate
structure change which results in the issuance of additional Shares with respect
to any Share of the Stock Award prior to such Stock Award having vested, such
additional Shares will be subject to the same restrictions and vesting
requirements as are applicable to such unvested Share of the Stock Award.

8. No Right to Continued Employment. Nothing in the Plan or this Agreement shall
confer on the Award Recipient any right to continue in the employment of the
Company or its Affiliates for any given period or on any specified terms nor in
any way affect the Company’s or its Affiliates’ right to terminate the Award
Recipient’s employment without prior notice at any time for any reason or for no
reason.



--------------------------------------------------------------------------------

Restricted Stock Award (Cliff Vesting) Agreement    Page 2 of 2

 

9. Compliance with Laws and Regulations. The Stock Award and the obligation of
the Company to deliver the Shares subject to the Stock Award are subject to
compliance with all applicable laws, rules and regulations, to receipt of any
approvals by any government or regulatory agency as may be required, and to any
determinations the Company may make regarding the application of all such laws,
rules and regulations.

10. Binding Nature of Plan. The Award Recipient agrees to be bound by all terms
and provisions of the Plan and related administrative rules and procedures,
including terms and provisions and administrative rules and procedures adopted
and/or modified after the granting of the Stock Award. In the event any
provisions of this Agreement are inconsistent with those of the Plan, the
provisions of the Plan shall control.

11. Notices. Any notice to the Company under this Agreement shall be in writing
to the following address or facsimile number: Human Resources - Executive
Compensation, Comerica Incorporated, 1717 Main Street, MC 6515, Dallas, TX
75201; Facsimile Number: 214-462-4430. The Company will address any notice to
the Award Recipient to his or her current address according to the Company’s
personnel files. All written notices provided in accordance with this paragraph
shall be deemed to be given when (a) delivered to the appropriate address(es) by
hand or by a nationally recognized overnight courier service (costs prepaid);
(b) sent by facsimile to the appropriate facsimile number, with confirmation by
telephone of transmission receipt; or (c) received by the addressee, if sent by
U.S. mail to the appropriate address or by Company inter-office mail to the
appropriate mail code. Either party may designate in writing some other address
or facsimile number for notice under this Agreement.

12. Withholding. No later than the date as of which an amount first becomes
includible in the gross income of the Award Recipient for Federal income tax
purposes with respect to any Shares subject to this Stock Award, the Award
Recipient shall pay to the Company, or make arrangements satisfactory to the
Company regarding the payment of, all Federal, state and local income and
employment taxes that are required by applicable laws and regulations to be
withheld with respect to such amount. The Award Recipient authorizes the Company
to withhold from his or her compensation to satisfy any income and employment
tax withholding obligations in connection with the Stock Award. The Award
Recipient agrees that the Company may delay removal of the restrictive legend
until proper payment of such taxes has been made by the Award Recipient. The
Award Recipient shall, to the extent permitted by law, have the right to satisfy
the statutory minimum tax withholding obligations in connection with the Stock
Award by authorizing the Corporation to withhold from the Shares otherwise
issuable to the individual pursuant to the vesting of the Stock Award, a number
of shares having a Fair Market Value, as of the Tax Withholding Date, which will
satisfy the statutory minimum amount of the withholding tax obligation. Further,
unless determined otherwise by the Committee, the Award Recipient may satisfy
such obligations under this paragraph 12 by any other method authorized under
Section 9 of the Plan.

13. Voluntary Participation. Participation in the Plan is voluntary. The value
of the Stock Award is an extraordinary item of compensation outside the scope of
the Award Recipient’s employment contract, if any. As such, the Stock Award is
not part of normal or expected compensation for purposes of calculating any
severance, resignation, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments.

14. Force and Effect. The various provisions of this Agreement are severable in
their entirety. Any judicial or legal determination of invalidity or
unenforceability of any one provision shall have no effect on the continuing
force and effect of the remaining provisions.

15. Successors. This Agreement shall be binding upon and inure to the benefit of
the successors of the respective parties.

IN WITNESS WHEREOF, this Agreement has been executed by an appropriate officer
of Comerica Incorporated and by the Award Recipient, both as of the day and year
first above written.

COMERICA INCORPORATED

 

By:  

 

Name:   Title:  

AWARD RECIPIENT

 

Name: